Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is being entered into between
EveryWare Global, Inc. (“EVERYWARE”) and Colin Walker (the “Executive”) as of
this 13th day of August 2012. For and in consideration of the mutual promises
contained herein, and for other good and sufficient consideration, receipt of
which is hereby acknowledged, EVERYWARE and Executive (sometimes hereafter
referred to as the “parties”) agree as follows:

1. Title, Duties and Place of Work. Executive serves as the Executive Vice
President International of EVERYWARE. Executive shall perform the duties
customarily performed by persons with similar positions in similar companies in
all respects as directed by the Chief Executive Officer and the Board of
Directors of EVERYWARE. Executive shall report to EVERYWARE’s Chief Executive
Officer. Executive shall serve EVERYWARE faithfully and to the best of his
ability and shall not, without the prior written consent of EVERYWARE engage,
whether directly or indirectly or for or without compensation, in any other
business, directorships, trusteeships or employment with any organization other
than EVERYWARE. Executive’s normal place of work will be Toronto, Canada, or
such other place as EVERYWARE may reasonably require.

2. Term. Executive’s employment with EVERYWARE under this Agreement shall
commence on August 1, 2012 and continue until terminated by either party in
accordance with Paragraph 4 below.

3. Compensation and Benefits.

(a) Salary. During Executive’s employment, EVERYWARE shall pay Executive an
annual base salary of not less than USD $235,000 (“Base Salary”). Executive’s
Base Salary shall be paid in accordance with EVERYWARE’s usual payroll practices
and policies, may be administered by an affiliate or subsidiary of EveryWare as
applicable, and shall be less standard deductions for all appropriate
employment-related taxes. Executive acknowledges and agrees that he shall be
solely responsible for any and all taxes, regardless of jurisdiction in which
they are assessed, on any payments made to Executive under this Agreement or to
Executive from EVERYWARE. Executive shall be eligible for merit and market-based
increases in accordance with company policy, as may be determined in the sole
discretion of the Chief Executive Officer and the Board of Directors.

(b) Benefits. During Executive’s employment, Executive shall be eligible for all
benefits provided to other EVERYWARE executive employees provided that Executive
qualifies for such benefits, including participation in the EveryWare, Inc. 2012
Stock Option Plan at participation levels determined by the Board of Directors.
Executive shall be entitled to a grant of EVERYWARE stock for a total value of
$35,000, to be issued on effective date of this Agreement. Such stock grant will
be subject to customary transfer restrictions and EVERYWARE buy-back rights upon
termination of employment based on fair market value pricing. Any grant of
equity under this Agreement will be treated as additional compensation for
taxation purposes and will be subject to applicable withholding. Any and all
benefits offered by EVERYWARE may be supplemented, discontinued, or changed from
time to time at EVERYWARE’s sole discretion and in accordance with EVERYWARE’s
policies and practices.

(c) Bonus. Executive shall be eligible for an annual bonus up to a 75% of his
Base Salary (“Bonus”) calculated on a pro-rata basis for the initial year and
based upon the Executive meeting certain objectives detailed by the Chief
Executive Officer and other EVERYWARE financial targets. Executive must be
actively employed with EVERYWARE or its affiliates on December 31 of each
calendar year corresponding to a Bonus period in order to be eligible for the
Bonus described in this paragraph.



--------------------------------------------------------------------------------

4. Termination. Notwithstanding anything herein to the contrary, Executive’s
employment under this Agreement shall terminate upon occurrence of any of the
following:

(a) By EVERYWARE.

(i) EVERYWARE may terminate Executive’s employment at any time for any reason,
with or without Cause and with or without notice. If EVERYWARE terminates
Executive’s employment without Cause at any time, then Executive shall be
entitled to the Severance amount set forth in Paragraph 5 below. If EVERYWARE
terminates his employment with Cause at any time, he shall not be entitled to
any severance or Bonus, but he shall be entitled to base compensation and
benefits through the date of termination and payment of all accrued but unused
vacation through the termination date.

(ii) As used herein, “Cause” shall mean (aa) the commission of a criminal
offence or a crime involving moral turpitude; (bb) the commission of any
material act of dishonesty; (cc) an act that in any way brings EVERYWARE or its
affiliates into disrepute; (dd) gross negligence or willful misconduct in
performance of any duty owed by Executive to EVERYWARE or any of its affiliates;
(ee) a serious or persistent breach of this Agreement by Executive; (ff) the
failure of Executive to comply with proper and lawful instructions or directions
of the Chief Executive Officer or Board of Directors; (gg) to take, or fail to
take, any action, within the scope of Executive’s duties, which does or which
may materially or adversely affect EVERYWARE’s business or operations; or (hh) a
material violation of EVERYWARE’s policies.

(b) By Executive.

(i) Executive may terminate his employment at any time for any reason, with or
without a good or important reason and with four weeks advance notice. In the
event of such a termination, Executive shall not be entitled to any severance,
but he shall be entitled to base compensation through the date of termination
and payment for all accrue but unused vacation through the termination date.

(c) Upon Death or Disability.

The Executive’s employment shall terminate upon death or because of disability.
For purposes of this paragraph, disability shall occur if the Executive has been
unable, by reason of illness or injury, to perform his essential duties on
behalf of EVERYWARE on a full time basis for a period of 90 consecutive days,
within the preceding 360-day period, or the Executive has received disability
benefits for permanent and total disability under any long-term disability
income policy held by or on behalf of the Executive. If Executives employment is
terminated under this paragraph, EVERYWARE shall pay to the estate of the
Executive or to the Executive, as the case may be, the compensation and benefits
which would otherwise be payable to him under Paragraph 3 hereof up to the date
the termination of his employment occurs. However, any Executive Bonus, assuming
the attainment of the goals set forth, for the fiscal year in which termination
occurs because of death or disability will be pro-rated based on his length of
service with EVERYWARE in that year.

5. Severance. In the event Executive is eligible for severance as set forth in
this Agreement, EVERYWARE shall pay Executive a maximum amount equal to six
months of his Base Salary or the minimum requirement under applicable Employment
Standards legislations, whichever is greater, in effect at the time of his
termination. At no time will Executive be paid less than any entitlements under
applicable Employment Standards legislation. The parties acknowledge and agree
that

 

- 2 -



--------------------------------------------------------------------------------

payment of any severance under this Paragraph 5 shall be contingent upon the
Executive signing a Release of Claims (the “Release”) in a form acceptable to
EVERYWARE. This payment shall be made in bi-weekly payments in accordance with
the company’s standard payroll practices and shall be reduced by standard
deductions for federal, state, and local taxes as determined by EVERYWARE. The
Executive acknowledges and agrees that the Severance is the maximum amount due
and owing the Executive in the event he is terminated without Cause.

6. Proprietary and/or Confidential Information. Executive acknowledges that
during his employment with EVERYWARE, he has had and will have access to trade
secrets and other confidential and/or proprietary information (“Confidential
Information”). Executive agrees that he shall continue to abide and be bound by
the promises and obligations in all confidentiality agreements that he has or
may have signed with EVERYWARE or its affiliates. In addition, Executive agrees
that he will use his utmost diligence to preserve, protect, and prevent the
disclosure of such Confidential Information, and that he shall not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information. Executive acknowledges that as used in
this Agreement, Confidential Information includes, but is not limited to, all
methods, processes, techniques, practices, product designs, pricing information,
billing histories, customer requirements, customer lists, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing business for EVERYWARE, and technological innovations in any stage of
development. “Confidential Information” also includes, but is not limited to,
all notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of EVERYWARE. Such information is, and shall remain, the exclusive
property of EVERYWARE, and Executive agrees that he shall promptly return all
such information to EVERYWARE upon the termination of his employment or at any
time as requested by the company.

7. Restrictive Covenants. During the period of time the Executive is employed by
EVERYWARE and for a one year period thereafter (the “Restricted Period”), the
Executive shall not, directly or indirectly, in any state of the United States
or in Canada or Mexico (the “Prohibited Area”): (i) engage in or otherwise
participate in any business which competes with EVERYWARE’s Business; or
(ii) become a partner, shareholder, member, other owner or equity holder,
principal, agent, trustee, employee, director, consultant, or creditor of any
person or entity who engages or otherwise participates in any business which
competes with EVERYWARE’s Business.

(a) During the Restricted Period, the Executive shall not, directly or
indirectly, knowingly solicit or encourage to leave the employment of EVERYWARE,
any employee of EVERYWARE or hire any employee of EVERYWARE within two years of
the date such employee ceases to be employed by EVERYWARE.

(b) During the Restricted Period, the Executive shall not call on, or solicit
any customer, supplier, independent contractor or other business relationship of
EVERYWARE or any of its subsidiaries with whom Executive had contact and
interaction with, in order to induce or attempt to induce such customer,
supplier, independent contractor or other business relationship to cease doing
business with EVERYWARE or any of its subsidiaries, or in any way materially
interfere with the relationship between any customer, supplier, independent
contractor or business relationship and EVERYWARE or any of its subsidiaries
(including any disparaging statements about EVERYWARE or any of its
subsidiaries).

(c) The Restricted Period shall be tolled during the period of any violation of
this section by the Executive or any period when the Executive takes significant
and material steps towards developing a business plan for a business that is in
competition with EVERYWARE. EVERYWARE shall provide written notice to the
Executive of any tolling of the Restricted Period.

 

- 3 -



--------------------------------------------------------------------------------

(d) If the Executive breaches, or threatens to commit a breach of, any of the
provisions contained in this section (the “Restrictive Covenants”), EVERYWARE
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to EVERYWARE under law or in equity:

(i) The right and remedy to have the Restrictive Covenants specifically enforced
(without posting any bond) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary, and permanent)
against violations, threatened or actual, and whether or not then continuing, of
such covenants, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable harm to EVERYWARE and that money
damages will not provide adequate remedy to EVERYWARE.

(ii) The right and remedy to require the Executive to account for and pay over
to EVERYWARE all compensation, profits, monies, accruals, increments of other
benefits derived or received by the Executive as the result of any transaction
constituting a breach of any of the Restrictive Covenants.

For purposes of this Agreement, “directly or indirectly” means for the
Executive’s own account, or as a partner, shareholder, member, other owner or
equity holder, principal, agent, trustee, employee, director or consultant, or
as a creditor, or any other participation or interest. For the purposes of this
Agreement, “EVERYWARE’s Business” means any business in which the company is
engaged at the time of Executive’s termination, including, without limitation,
the following: the manufacture, distribution or sale of any tabletop products,
including without limitation, beverageware, buffetware, candle glass, cutlery,
dinnerware, drinkware, flatware, floral glass, glassware, hollowware, kitchen
accessories, kitchenware, mugs, serveware, spirits glass, stemware,
storeageware, tabletop or home products.

The Executive acknowledges and agrees as follows: (a) the covenants set forth in
Sections 6 and 7 are reasonable in scope and essential to the preservation of
the business; (b) EVERYWARE would not have entered into this Agreement without
the covenants set forth in Sections 6 and 7; and (c) the enforcement of such
covenants will not preclude the Executive from being gainfully employed in such
manner and to the extent necessary to provide the Executive with an acceptable
standard of living.

8. Return of Property. Executive agrees that upon the termination of his
employment for any reason, he will deliver to EVERYWARE the originals and all
copies of all files, documents, papers, materials and other property of
EVERYWARE or its affiliates relating to their affairs, which may then be in his
possession or under his control. Executive may retain only personal
correspondence and notes relating to the duties and responsibilities of his
employment.

9. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective representatives, successors and
assigns, and Executive’s heirs, executors and administrators.

10. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties relating to the subject matter of this Agreement, and the
parties expressly agree that this Agreement supersedes any employment or
consulting contract Executive has or may have with EVERYWARE and any other
Agreement between Executive and EVERYWARE. Each party

 

- 4 -



--------------------------------------------------------------------------------

acknowledges and agrees that in executing this Agreement they do not rely upon
any oral representations or statements made by the other party or the other
party’s agents, representatives or attorneys with regard to the subject matter
of this Agreement. This Agreement may not be altered or amended except by an
instrument in writing signed by both parties hereto.

11. Breaches or Violation. Executive acknowledges that any breach of this
Agreement (including without limitation any breach of Paragraph 6) would cause
EVERYWARE substantial irreparable injury. Executive agrees that in the event of
any violation of this Agreement, in addition to any damages allowed by law,
EVERYWARE shall be entitled to injunctive and/or other equitable relief.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Ohio (excluding the choice of law
rules thereof). The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties. The parties have agreed that EVERYWARE’s offices is
located in the United States in the state of Ohio and further that EVERYWARE has
consented to the Executive working remotely; however, the parties agree that the
appropriate jurisdiction is the state of Ohio, the United States and submits
themselves to the exclusive jurisdiction of the courts in state of Ohio.

13. Waiver. Neither the waiver by either party of a breach of or default under
any of the provisions of the Agreement, nor the failure of such party, on one or
more occasions, to enforce any of the provisions of the Agreement or to exercise
any right or privilege hereunder shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.

14. Assignment. This Agreement and the rights and obligations of the parties
hereunder may not be assigned by either party without the prior written consent
of the other party.

IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:

 

Colin Walker     EveryWare Global, Inc.

/s/ Colin Walker

    By:  

/s/ Kerri Cárdenas Love

Date:  

August 21, 2012

    Date:  

August 22, 2012

 

- 5 -